IN THE SUPREME COURT OF NORTH CAROLINA

                                     No. 1A15

                           FILED 25 SEPTEMBER 2015

STATE OF NORTH CAROLINA

             v.
BO ANDERSON TAYLOR


      Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

the Court of Appeals, ___ N.C. App. ___, 767 S.E.2d 585 (2014), finding error in

judgments entered on 16 September 2011 by Judge Charles H. Henry in Superior

Court, New Hanover County, and ordering that defendant receive a new trial. Heard

in the Supreme Court on 2 September 2015.


      Roy Cooper, Attorney General, by Kimberly N. Callahan, Assistant Attorney
      General, for the State-appellant.

      Staples S. Hughes, Appellate Defender, by Nicholas C. Woomer-Deters, for
      defendant-appellee.


      PER CURIAM.


      For reasons stated in the dissenting opinion, the opinion of the Court of

Appeals is reversed. This case is remanded to the Court of Appeals for consideration

of defendant’s remaining issue on appeal.


      REVERSED AND REMANDED.


      Justice ERVIN did not participate in the consideration or decision of this case.
-2-